                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


FOSTER POULTRY FARMS, INC.,   )
                              )
     Plaintiff,               )
                              )
v.                            )                       CIVIL ACTION 17-0483-WS-M
                              )
THE WATER WORKS & SEWER BOARD )
OF THE CITY OF DEMOPOLIS,     )
                              )
     Defendant.               )


                                              ORDER
       This matter comes before the Court on Plaintiff’s Emergency Motion to Reopen
Discovery (doc. 58). The Motion has been briefed and is now ripe.
I.     Background.
       Plaintiff, Foster Poultry Farms, Inc., brought this action against The Water Works and
Sewer Board of the City of Demopolis, alleging a variety of state-law claims arising from what
plaintiff describes as inadequate and unreliable water service to its food processing facility in
Demopolis, Alabama. Discovery closed on October 12, 2018, and this matter is presently set for
trial during the May 2019 civil term. (See doc. 13.) On February 25, 2019, the undersigned
entered an Order (doc. 57) granting in part and denying in part the Water Board’s Motion for
Summary Judgment. Of particular note, the February 25 Order dismissed Foster Farms’ claim
for injunctive relief (Count Five) as moot. In so doing, the Court summarized its reasoning as
follows:
       “On this evidence, the Court concludes that no genuine issues of material fact
       exist, and that there is no longer a live controversy as to the present water service
       with respect to which a permanent injunction could afford any meaningful relief
       to Foster Farms. An injunction to require the Water Board to provide adequate
       water service to Foster Farms would be meaningless and ineffectual, because all
       evidence before the Court is that (i) the Water Board has in fact provided
       adequate water service to Foster Farms since June 2018 and (ii) there is no
       reasonable expectation of reoccurring service disruptions.”
(Doc. 57, at 17.)
       Just over two weeks later, on March 13, 2019, Foster Farms filed an Emergency Motion
to Reopen Discovery. In that Motion, Foster Farms describes a “significant water outage”
experienced by its Demopolis plant on February 19, 2019. According to plaintiff, the service
interruption lasted for several hours and coincided with a water line break in downtown
Demopolis, causing outages to numerous Water Board customers downtown. (Foster Farms’
plant is not located downtown, but is instead found in Demopolis Industrial Park south of
downtown.) Foster Farms suggests that this water service disruption was accompanied by
suspicious circumstances, inasmuch as (i) Foster Farms’ outage happened contemporaneously
with a water line break in downtown Demopolis; (ii) the Water Board informed Foster Farms
that the downtown leak was on another system, but that Foster Farms’ tank was operating
normally; and (iii) the Water Board declined to answer Foster Farms’ query about why it
experienced a water service outage if the tank were operating normally. As such, the February
19 incident raises significant (and, to date, unanswered) questions as to whether Foster Farms’
water supply comes exclusively from the adjacent tower, or whether it might be connected to the
downtown line in some manner demonstrating “outside the fence” service problems that may be
recurring or chronic.
       The premise of Foster Farms’ Emergency Motion is that these circumstances (all of
which transpired after the close of discovery and after summary judgment briefing had
concluded) reasonably call into question the Water Board’s representations that Foster Farms’
water service issues post-June 2018 have been the result of “inside the fence” issues at Foster
Farms itself, rather than “outside the fence” issues that are the Water Board’s responsibility.
Moreover, if “outside the fence” service issues are discovered, Foster Farms posits, its claim for
injunctive relief (Count Five, dismissed on summary judgment) should be reinstated for trial. On
that basis, Foster Farms requests that discovery be reopened for the limited purpose of allowing
it to investigate the causes of the February 19 water outage and whether there may be systemic
“outside the fence” problems causing disruption to Foster Farms’ water service and warranting
reinstatement of Count Five. The Water Board opposes this request.
II.    Analysis.
       As noted, the applicable Rule 16(b) Scheduling Order (doc. 13) fixed a discovery cutoff
date of October 12, 2018. Essentially, plaintiff’s Emergency Motion seeks modification of this
Scheduling Order deadline to create a new window for supplemental discovery. That request is



                                                -2-
governed by Rule 16(b)(4), Fed.R.Civ.P., which provides, “A schedule may be modified only for
good cause and with the judge’s consent.” Id. The “good cause” standard “precludes
modification unless the schedule cannot be met despite the diligence of the party seeking the
extension.” Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); see also
Romero v. Drummond Co., 552 F.3d 1303, 1319 (11th Cir. 2008) (“To establish good cause, the
party seeking the extension must have been diligent.”). “[D]iligence, not lack of prejudice, is the
key to the Rule 16(b)(4) inquiry.” Rogers v. Hartford Life and Acc. Ins. Co., 2012 WL 2395194,
*3 (S.D. Ala. June 22, 2012). The burden of establishing the requisite good cause / diligence
rests squarely on Foster Farms, the party seeking relief from the lapsed deadline in the original
Scheduling Order. See, e.g., Volvo Financial Services v. JRD Contracting, Inc., 2018 WL
1913550, *1 (S.D. Ala. Feb. 15, 2018). Here, plaintiff has shown the requisite diligence. Simply
put, Foster Farms could not have pursued discovery concerning the February 19 water outage
during the discovery period fixed by the Scheduling Order because that event did not occur until
long after discovery had closed. Rule 16(b)(4) poses no impediment to the relief sought by
Foster Farms.
       Nonetheless, the Water Board advances several arguments in opposition to the
Emergency Motion. First, defendant correctly cites authority standing for the proposition that
motions for additional discovery are disfavored where significant discovery has already been
obtained and the court has already decided summary judgment motions.1 But there are
extenuating circumstances here. Allowing Foster Farms to take limited discovery concerning the
February 19 outage might be helpful in unearthing new facts bearing directly on the viability of
Count Five. This is not a case of dilatory conduct or a litigant seeking information that is certain
to be unhelpful; rather, it is one in which the movant reasonably requests an opportunity to
explore if and how a particular post-summary judgment occurrence might warrant
reconsideration of a summary judgment ruling that dismissed a particular cause of action.

       1
                 See, e.g., Artistic Entertainment, Inc. v. City of Warner Robins, 331 F.3d 1196,
           th
1202 (11 Cir. 2003) (“Generally, a motion for additional discovery is properly denied where a
significant amount of discovery has already been obtained and further discovery would not be
helpful.”); EarthCam, Inc. v. OxBlue Corp., 703 Fed.Appx. 803, 813-14 (11th Cir. July 27, 2017)
(finding no abuse of discretion in district court’s denial of motion to reopen discovery where,
inter alia, defendants had already filed two fully-briefed motions for summary judgment when
plaintiff filed motion to reopen discovery).



                                                -3-
       Second, the Water Board indicates that the requested supplemental discovery could not
possibly be helpful because the February 19 event was a “single, isolated event,” that cannot
support a claim for injunctive relief. (Doc. 61, at 2.) But that assertion underscores the very
reasons why discovery is appropriate. Foster Farms should not have to take defendant’s word or
accept on faith that the February 19 outage was an isolated event that it is unlikely to recur;
rather, considerations of fairness and justice point squarely in favor of affording Foster Farms an
opportunity to investigate the causes of that event to ascertain whether it is indeed “isolated” and
“unlikely to recur,” or whether it may be symptomatic of some deeper structural issue at the
Water Board that might reasonably support a viable claim for injunctive relief.
       Third, the Water Board protests that the Emergency Motion shows that Foster Farms
“seeks to hold the Water Board to some guarantee of ‘perfect’ water service.” (Doc. 61, at 3.)
The undersigned does not agree with that characterization. There was an unexplained,
significant disruption in water service to the Foster Farms plant a few weeks ago. Despite
inquiry, Foster Farms never received an adequate explanation from the Water Board as to what
went wrong, and circumstances were such as to raise at least a reasonable possibility that the
Foster Farms outage may have been connected to a more widespread downtown outage. If that
were true, then the Water Board’s representations and evidence as to the nature and quality of
Foster Farms’ water connection would reasonably be in dispute. Here is the point: All evidence
in the record at the time of the summary judgment ruling suggested that any water issues Foster
Farms experienced since June 2018 have been the product of “inside the fence” rather than
“outside the fence” issues. The February 19 water outage occurred under circumstances that
might call that conclusion into question. Far from evincing an expectation of “perfect” water
service, Foster Farm’s Emergency Motion seeks to explore the possibility that there remain
systemic, “outside the fence” problems with the reliability of the water service being provided to
the Demopolis plant that are attributable to the Water Board. Were those kinds of facts to be
developed via supplemental discovery, then genuine issues of fact might be created as to whether
the post-June 2018 water problems at Foster Farms’ plant have been caused by defects in Water
Board service, rather than unknown gremlins in Foster Farms’ internal systems.
       Fourth, defendant objects that granting plaintiff’s Emergency Motion to “extend
discovery in an infinite fashion” (doc. 61, at 3) would run directly contrary to the stated objective
of fostering judicial economy. But the Court has no intention of reopening discovery indefinitely



                                                 -4-
or allowing an open-ended period of time for this litigation to proliferate or languish in discovery
limbo. Indeed, the discovery that Foster Farms is requesting is quite narrow in scope, and the
Court’s expectation is that it can and will be completed expeditiously with diligence and good-
faith cooperation by both sides. Moreover, the undersigned is of the opinion that granting the
Emergency Motion would advance the cause of judicial economy. If discovery were denied and
this action were forced to trial in its present posture, then Foster Farms would be left with the
choice of (i) relinquishing its now-dismissed Count Five, even though supplemental discovery
potentially could resuscitate it; or (ii) filing a second civil action against the Water Board stating
a new claim for injunctive relief predicated on the February 19 event. All appearances are that
Foster Farms would select the latter option, meaning that instead of one Foster Farms / Water
Board lawsuit, there would be two, at vastly different stages of the litigation process. The
inefficiencies from splitting these claims into two separate lawsuits are obvious and substantial.
Accordingly, the Court does not credit the Water Board’s argument that granting the Emergency
Motion would be at cross-purposes with the objective of fostering judicial economy.
       Fifth, the Water Board observes that Foster Farms’ apparent motivation for seeking
supplemental discovery is to locate evidence that might support a motion for reconsideration of
the summary judgment order dismissing Count Five.2 There is nothing inappropriate about such
aspirations. Nonetheless, the Water Board insists that reopening discovery “under these
circumstances and for this purpose is improper.” (Doc. 61, at 4.) According to defendant, Foster
Farms is using the Emergency Motion to make an end run around the provisions of Rule 6(b)(2),
Fed.R.Civ.P., by seeking an enlargement of the time for moving for relief from the February 25
Order granting summary judgment as to Count Five. The Water Board is correct that Rule 6(b)
prohibits courts from extending the time for filing motions under Rules 59(b), (d), and (e), and
60(b). But the time for Foster Farms to seek reconsideration of the February 25 Order on this
basis has not expired, and therefore does not need to be extended. If Foster Farms’ supplemental
discovery efforts were to yield new evidence supporting the Count Five injunctive relief cause of

       2
                This is hardly revelatory; indeed, Foster Farms readily admits to harboring that
objective. In its Reply, Foster Farms writes as follows: “Candidly, depending on the evidence,
Foster Farms would reserve the right to request the Court to reconsider its ruling on the Water
Board’s Motion for Summary Judgment wherein the Motion was granted as to Count 5 of the
Amended Complaint.” (Doc. 65, at 7 n.4.)




                                                  -5-
action, then plaintiff could properly file a Rule 60(b)(2) motion for relief from the summary
judgment order. That rule authorizes relief from a final judgment or order for “newly discovered
evidence that, with reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b).” Rule 60(b)(2), Fed.R.Civ.P. Rule 60(b)(2) motions must be filed
“within a reasonable time,” and “no more than a year after the entry of the judgment or order.”
Rule 60(c)(1). Viewed in this light, plaintiff’s Emergency Motion does not constitute an
improper attempt to enlarge expired deadlines for a Rule 60(b) motion.
III.   Conclusion.
       For all of the foregoing reasons, the Court finds that Foster Farms has shown good cause
to modify the discovery deadline in the Scheduling Order for a limited time and scope, and that
the Water Board’s arguments in opposition to the request are unpersuasive. Accordingly, it is
ordered as follows:
       1.      Plaintiff’s Emergency Motion to Reopen Discovery (doc. 58) is granted;
       2.      Discovery is reopened for a 60-day period expiring on June 3, 2019, for the
               narrow and limited purpose of allowing Foster Farms to collect evidence relating
               to the causes of the February 19 water outage at the Foster Farms plant and its
               nexus (if any) to the downtown water outage experienced contemporaneously;
       3.      In obtaining discovery on this narrow issue, plaintiff is authorized to serve
               reasonable requests for production on the Water Board, and to take the
               depositions of Brooks McCants and any other Water Board officials or employees
               that may be reasonably appropriate;
       4.      The Court expects the parties to work together diligently and in good faith to
               schedule and complete this discovery within the authorized 60-day window, so as
               not unduly to delay the trial setting. This discovery period will not be extended
               absent a showing of extraordinary circumstances and diligence;
       5.      Plaintiff is authorized to file a Rule 60(b) motion or other appropriate motion to
               reconsider the dismissal of Count Five on or before June 24, 2019. Should
               plaintiff elect not to seek reconsideration based on the results of this supplemental
               discovery, it must file a notice to that effect on or before June 24, 2019; and




                                                -6-
6.    The Final Pretrial Conference scheduled for April 9, 2019 at 9:00 a.m.,the jury
      selection setting of April 30, 2019, and the May 2019 trial setting are hereby
      continued pending this supplemental discovery period.


DONE and ORDERED this 1st day of April, 2019.

                                    s/ WILLIAM H. STEELE
                                    UNITED STATES DISTRICT JUDGE




                                      -7-
